This suit was instituted in the county court of Wilbarger county, Tex., by appellees against appellant on two promissory notes, one for the sum of $160 and the other for $170, and on an open account for 22.85, and also to foreclose a chattel mortgage lien given by defendant to plaintiff on a two-row John Deere lister and on a two-row John Deere cultivator.
The judgment is attacked by appellant for the reason that the petition does not allege the value of the property upon which the mortgage is sought to be foreclosed to be within an amount giving the county court jurisdiction. This is urged as fundamental error. We sustain appellant's contention. Myers v. Dodson  Son (Tex.Civ.App.) 254 S.W. 1112; Dubois v. Walters (Tex.Civ.App.) 289 S.W. 751; Cotullo v. Goggan,77 Tex. 32, 13 S.W. 742; Texas  N. O. Ry. Co. v. Rucker, 99 Tex. 125,87 S.W. 818; Jaco v. Nash (Tex.Civ.App.) 269 S.W. 10S9.
We therefore reverse the judgment of the trial court, and remand the cause for a new trial.